Citation Nr: 1133486	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right eye retinal detachment with macular scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 30, 1974 to October 25, 1974 and from August 16, 1976 to September 10, 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for postoperative retinal detachment with macular scar of the right eye, for schizoaffective disorder, for a sprained ankle and for alcohol abuse.  In a statement dated in September 1999, the Veteran withdrew his claim for entitlement to service connection for alcohol abuse.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2009).  In an April 2002 decision, the Board denied entitlement to service connection for residuals of a right ankle sprain.  

In September 1999, the appellant testified at an RO hearing; in November 2001, he testified at a videoconference hearing before the undersigned Veterans Law Judge. Copies of both transcripts are in the record.

In June 2003, the Board remanded the remaining issues, entitlement to service connection for residuals of a right eye retinal detachment with macular scarring and for schizoaffective disorder.  In June 2005, the Board denied these issues.  

The appellant appealed the Board's June 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2006 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating the June 2005 Board decision and remanding the case to the Board for additional development and readjudication consistent with the Joint Motion.

In August 2006 the Board remanded this matter for further development.  In May 2007, the Board again denied entitlement to service connection for residuals of a right eye retinal detachment with macular scarring and for schizoaffective disorder.  The Veteran appealed this decision to the Court, which issued a Memorandum Decision in July 2009, setting aside and remanding the Board's denial of entitlement to service connection for residuals of a right eye retinal detachment with macular scarring for further development consistent with the Memorandum Decision.  The Board notes that the Court affirmed the Board's denial of entitlement to service connection for schizoaffective disorder.

In July 2010, the Board remanded this case for additional development; it was returned to the Board in February 2011.  In April 2011, the Board forwarded the issue of entitlement to service connection for residuals of a right eye retinal detachment with macular scarring to a Veterans Health Administration (VHA) medical expert for an advisory opinion (VHA opinion) in regard to the likelihood that that the Veteran's preexisting eye condition was aggravated beyond the natural progression of the disorder during service.  The opinion was provided that same month.  The appellant was sent a letter in May 2011 that informed him that she had sixty days from the date of the letter to submit further evidence or argument, and that if nothing was received from him in that time period, the Board would proceed with the appeal.  In written correspondence received in June 2011, the Veteran responded to the May 2011 letter. 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that residuals of a right eye retinal detachment with macular scarring preexisted service.

2.  There is clear and unmistakable evidence that residuals of a right eye retinal detachment with macular scarring were not aggravated beyond the natural progression during service.


CONCLUSION OF LAW

Residuals of a right eye retinal detachment with macular scarring pre-existed service and were not aggravated during service beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. .§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in October 2006 that informed the appellant of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, the Board notes that this letter did not include the correct notification for the information and evidence needed to substantiate a claim for service connection of a preexisting condition. 

However, the Board notes that the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), held, in pertinent part, that prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ('Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.') (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).  

In this case, it is clear that the Veteran is aware of what is needed to warrant service connection for a preexisting condition.  At his November 2001 hearing, the Veteran indicated that his preexisting eye condition had been aggravated by service, "faster than a normal progression would have normally done." See videoconference hearing testimony, November 7, 2001, page 4.  In addition, the Veteran submitted a May 2003 statement reflecting his contention that his eye condition was aggravated beyond the normal progression.  The Board finds that these statements show that he has actual knowledge of the type of information and evidence needed to substantiate a service connection claim based on a preexisting disorder.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a January 2011 SSOC, provided after the evidence reflects that the Veteran had actual knowledge of the evidence and information needed to substantiate a claim for entitlement to service connection for a preexisting disorder.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the RO was instructed to provide the Veteran with a VA ophthalmological examination to determine whether his preexisting eye condition was aggravated beyond the natural progression of the illness while in the service.  The Veteran was provided with the examination in August 2010.  While the VA specialist, after examining the Veteran and reviewing the claims file, found that he could not provide the required opinion without resort to mere speculation, the Board finds that the RO complied with the Board's July 2010 remand instructions by providing him with the required examination.  Stegall.
 
In addition, as noted above, in April 2011, the Board requested a VHA opinion to determine whether the Veteran's eye disorder had been aggravated beyond the natural progression of the condition while on active duty; this opinion was provided that same month, and adheres to the instructions set out in the opinion request.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. 
§ 1137 (West 2002).

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

'[A]n increase in disability must consist of worsening of the enduring disability . . ..'  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.'  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Veteran contends that his preexisting eye condition was aggravated while on active duty.  He has specifically asserted that the vision loss in his eye was sudden, after he began participating in strenuous activity during basic training.

The Veteran's September 1974 enlistment examination revealed his summary of defects to be macular post retinal detachment.  His right eye vision was 20/400 and the left eye was 20/20.  The accompanying report of medical history revealed he confirmed eye trouble and gave a history of being hit in the eye with a piece of metal.  He had to stay in the hospital for an eye operation.  On October 7, 1974 he was seen in ophthalmology for a prior history of traumatic injury of the right eye.  He reported increased eye pain and a 'decrement' in vision.  The examination showed a macular lesion with apparent retinal stretching.  He was noted to be on his 4th day of training.  Following examination he was diagnosed with traumatic macular scar right eye, status post retinal detachment repair, right eye.  He was found to be not fit for induction to the Navy.  Another October 7, 1974 note revealed a history of trauma, right eye with large lesion in the macular area, right eye.  An October 16, 1974 Medical Board report gave a history of retinal detachment of the right eye following injury approximately 2 years before enlistment.  He had surgical repair and had been considered fully recovered.  He was noted to have mentioned the condition on his Report of Medical History entrance examination, but was found fit for duty.  He was noted to have been examined by ophthalmology on October 7, 1974 a few days after starting training and had been diagnosed with status post surgical repair traumatic macular scar, right eye, existed prior to entry (EPTE) and was recommended discharge.  The Medical Board found that the diagnosis was status post surgical repair traumatic macular scar, EPTE.  The Veteran did not meet minimum standards for enlistment or induction.  He had no fitting physical disabilities incurred in or aggravated by service.  His current condition was not medically qualified in accordance with the physical standards for enlistment/induction by reason of physical disability.  The indication was that the Veteran be discharged by reason of convenience of the government, and he was found to have enlisted in error.  He was not considered fit by reason of physical defect which EPTE.

During the Veteran's second enlistment period, the August 9, 1976 Army enlistment examination revealed a notation to 'recheck' right eye.  His right eye vision was 20/400, left eye was 20/20.  The summary of defects was defective vision, not considered disabling (NCD).  His report of medical history revealed that he denied eye trouble.  On August 15, 1976 he was examined following one week of training.  His chief complaint was retinal detachment and surgery to right eye in 1972.  His physical examination was normal, past history of trauma was noted.  He was diagnosed with post operative retinal detachment right eye and was placed on limited duty for no duties hazardous to the remaining good eye.  He was recommended for Medical Board for a separation examination.  He did not meet medical fitness standards.  The condition was considered EPTS and not service aggravated.  The approximate date of origin was 1972.  The August 24, 1976 Medical Board separation examination stated that he was in good physical condition except for a defective sight in the right eye due to a detached retina in 1972.  The summary of defects was detached retina, right eye.  The medical Board report from a day later diagnosed post operative retinal detachment, EPTS, not service aggravated.

A March 1993 ophthalmology examination reflected a history of retinal detachment in 1972 caused when the Veteran's eye was struck with pieces from a go-cart clutch that exploded.  His right eye vision was noted to be 20/400 and the assessment was hyperopia and retinal scarring secondary to trauma.

A September 1999 written report from an ophthalmologist noted that the Veteran had been seen by this individual for a visual field examination in late August 1999.  The ophthalmologist discussed the Veteran's history of a previous retinal detachment in 1972 and a choroidal scar in the right eye dating back to a 1993 private examination.  The ophthalmologist reported findings of only light perception vision in the right eye, with the retina to be flat and a large choriretinal scar in the macula of the right eye.  The ophthalmologist opined that the decreased vision and abnormalities within the right eye were old abnormalities dating back to 1972.  No opinion was given regarding possible in-service aggravation.

An eye specialist reviewed, but did not examine, the Veteran's case in March 2003.  The doctor reported that the medical records from both periods of military service did not reveal evidence of trauma during service.  The examiner noted the Veteran's pre-existing right eye disorder and then concluded that it was difficult to confirm the Veteran's assertions that his right eye disability was aggravated by his periods of service.

The Veteran underwent a VA eye examination in January 2004.  The claims file was not available for review.  His right eye vision was noted to have become dimmer over the past few years.  The history of traumatic injury to the right eye in 1972 was noted to have required retinal surgery.  He was examined for the purpose of determining the cause of his vision loss.  Examination of the right eye included visual acuity, which was noted to be worse than 5/200 and he could detect hand motion from 12 inches.  Following ocular examination and slit lamp, he was diagnosed with old choroidal rupture of the right eye secondary to blunt trauma, and chorioretinal scarring.  The examiner gave an opinion stating that it was possible that the Veteran's vision problems of the right eye were aggravated by military service.  Thereafter, the examiner was provided the claims file to review and after doing so, submitted an addendum to this examination in April 2004 stating that 'after reviewing the Veteran's records, I see no evidence to support the claim that his right eye condition was worsened during military service.'

Private medical records dated in November 2006 likewise do not provide any evidence to suggest possible in-service aggravation of the right eye disorder.  As with many of the records in this claims file, these records primarily deal with psychiatric complaints with no mention of eye problems.

A letter from a private physician submitted to the VA in March 2010 shows that the examiner was requested to provide an opinion as to either the physical activity required on active duty could more likely than not have contributed to the increase in symptomatology of and decreased vision in the Veteran's eye.  The private physician noted that the Veteran had a history of right eye trauma prior to service and was noted in September 20, 1974, at his entrance onto active duty, to have vision of 20/100 in his right eye and 20/20 in his left eye, and that a note was made concerning macular changes in his right eye.  When he returned on October 7, 1974, he complained of increasing eye pain and decreasing vision in his right eye.  He was examined at that time, which demonstrated an afferent defect on the right.  The private physician noted that it was "difficult from this limited amount of information to provide a formal opinion on what pathology was occurring in the right eye that could have caused the vision to decrease from 20/100 to LPO over the course of 4-5 days following basic training.  It has been reported that physical stress can aggravate inflammation of the eye and a history of previous trauma would make the eye susceptible to ocular inflammation.  However, the note of 10/7/74 does not record an inflammation but does not specific mention absence of any vitreous cells or retina infiltrates.  Physical activity can lead to a recurrence of retinal detachment that can result in a rapid loss of vision.  This is possible but no notation is marked indicating whether the retina was attached or not.  Finally, a macular hemorrhage could have occurred due to physical activity from a previous macular scar and this condition can also lead to a rapid loss of vision."  See Letter from Texas Retina Associates, undated.  Apparently, the private physician was provided with the service treatment record dated October 7, 1974.  He stated that, due to the limited amount of information contained in this medical record, he was not able to provide a medical opinion as to whether any of these conditions occurred during the Veteran's period of active duty.

An August 2010 VA examination report shows that the Veteran had surgery in 1972, prior to active duty, to repair a detached retina.  The resulting visual acuity was approximately 20/200.  In 1974, the Veteran entered service, and within a few days after starting boot camp, he reported that his vision had decreased significantly and that he had discomfort in his eye.  He was immediately placed in medical holding and medically discharged from the service.  The examiner found that he could not determine without resorting to speculation whether his time in boot camp would have caused further decrease in his vision.

The April 2011 VHA examiner noted that he had reviewed the Veteran's files prior to rendering is opinion.  He concluded that the Veteran's preexisting visual condition was not worsened by his enlistment in the military.  He noted that the Veteran had sustained a severe retinal detachment involving the posterior segment, which enables the functional vision) in his right eye in 1972 at a time when the methods for retinal detachment repair could not produce good anatomis outcomes.  Even today, with modern retinal surgical techniques 40 years later, a significant portion of eyes with traumatic involvement of the posterior segment of the retina do not achieve good functional vision post repair.  The VHA examiner indicated that he had included a reference and abstract for results of posterior segment retinal detachment repair in patients undergoing like injuries reported in 1982, ten years after the Veteran's surgery.  The VHA examiner noted that, even at that time, in this series, it was noted that near 50 percent of eyes did not achieve functional visual success.  The Veteran's likelihood for functional success for surgery performed in 1972 would be even less.  The Veteran's enlistment examination vision of 20/400 in September 1974 considers him a functional failure of previous retinal detachment surgery.  The VHA examiner also noted that the Veteran's vision loss over the next four decades is a result of age related changes superimposed on preexisting functional vision loss from previous traumatic retinal detachment with sequelae involving the posterior segment.  The examiner opined that the Veteran's military service had no role in the worsening of his vision, which would have occurred had he not enlisted in the military.  Hence, the examiner concluded, it was unlikely that the Veteran's preexisting right eye disorder was aggravated beyond the natural progression of such disorder during his first or second periods of active duty.
 
The Board finds the service treatment records from both periods of service as described above, show that the Veteran's right eye retinal detachment disorder preexisted both periods of service.  At his September 1973 enlistment examination, it was noted that the Veteran had macular post retinal detachment, and the Veteran himself reported that he had previous eye trouble and had been hit in the eye with a piece of metal.  In fact, a Medical Board found that the Veteran's status post surgical repair of a traumatic macular scar of the right eye had preexisted service.  It was noted that he did not meet the minimum standards for enlistment or induction, and that he enlisted in error.  As such, the Board finds that this is clear and unmistakable evidence that his right eye disorder preexisted service. 

As noted above, in addition to a determination that the Veteran's disability preexisted service, the VA must show, with clear and unmistakable error, that his right eye disorder was not aggravated beyond the natural progression of the condition during service.  Wagner.  In other words, the issue is not only whether the Veteran's preexisting condition became worse during service but, if it did, whether this worsening was due to service or to a natural progression of the illness-that would have occurred even if the Veteran was not on active duty.  If the evidence shows that the Veteran's disorder became worse during service, and VA shows by clear and unmistakable evidence that this worsening was due to the natural progression of the condition, then service connection will not be granted.

In terms of medical evidence, there are several opinions in the claims file with regard to this issue.  It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The March 2003 specialist found that it was difficult to confirm the Veteran's assertions that his right eye disability was aggravated by his periods of service.  As this examiner did not provide an opinion regarding whether the Veteran's eye disorder was aggravated by service, it is of no probative value in this case.  

The VA examiner who provided the January 2004 examination and opinion that it was possible that the Veteran's eye disorder was aggravated during service also provided an addendum in April 2004, after he reviewed the Veteran's records, that he did not see any evidence that the Veteran's right eye condition was worsened while he was on active duty.  However, this examiner did not comment on the evidence in the Veteran's service treatment records that he was seen for eye problems, and even had a Medical Board which found that he was not fit for duty due to his right eye condition.  It is unclear why this examiner did not take into account the medical evidence contained in the Veteran's service treatment records, but in any event, the Board notes that a medical opinion is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).  As such, this opinion is of no probative value in determining whether the Veteran's preexisting eye condition was aggravated during service beyond the natural progression of the condition.

The March 2010 private physician noted that physical activity could lead to a recurrence of retinal detachment that can result in a rapid loss of vision.  However, this examiner was equivocal, at best, in rendering any opinion as to whether in-service physical exercise was linked to the Veteran's decrease in vision on active duty.  He noted that he had a limited amount of information, and that while it had been reported that physical stress could aggravate inflammation of the eye and a history of previous trauma would make the eye susceptible to ocular inflammation, the evidence did not show any inflammation in the Veteran's case.  The examiner indicated that a macular hemorrhage could have occurred due to physical activity from a previous macular which could lead to a rapid loss of vision, but, once again, he stated that, due to the limited amount of information contained in this medical record, he was not able to provide a medical opinion as to whether any of these conditions occurred during the Veteran's period of active duty.  As this examiner noted that he could not make a formal opinion in this case, it appears that, at best, his opinion indicates that there was a possibility that the Veteran's preexisting eye condition was worsened by the physical training he underwent during service.  The Board notes that service connection may not be based on a resort to speculation or remote possibility. 38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that prisoner of war experience "could have" precipitated disability found too speculative).  The Court has held that such statements indicate a possibility, but not a probability, of a nexus.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not" and was deemed speculative).  As such, this opinion does not provide any probative value in this case.  

The August 2010 VA examiner noted the Veteran's in-service eye problems, but concluded that he could not determine without resorting to speculation whether his time in boot camp would have caused further decrease in his vision.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion ." Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  However, the Board finds that speculative opinions are not of probative value in this case.  

The Board finds that the April 2011 VHA examination report is the most probative evidence with regard to the issue of whether the Veteran's preexisting eye condition was aggravated by service.  The VHA examiner provided a detailed rationale for his opinion that the Veteran's preexisting visual condition was not worsened by his enlistment in the military, noting the Veteran's history of treatment in the context of the history of medical treatment for the types of eye injuries suffered by the Veteran prior to his entrance into service.  The VHA examiner indicated that he had included an abstract with percentages of results from similar retinal repairs performed 10 years after the Veteran's 1972 eye surgery, and noted that even then there was a significant number of failures.  The VHA examiner opined that the Veteran's likelihood for functional success for surgery performed in 1972 would be even less than represented in the 1982 results.  He further found that the Veteran's vision of 20/400 in September 1974 reflected that he was a functional failure of previous retinal detachment surgery at his enlistment.  Finally, the Board finds that the VHA examiner provided a thorough and detailed rationale for his conclusion that the Veteran's military service had no role in the worsening of his vision, which would have occurred had he not enlisted in the military.  The Board notes that the VHA examiner supported his medical opinion with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that this opinion is clear and unmistakable evidence that any worsening of the Veteran's preexisting eye condition during active duty was due to a natural progression of the condition.  

The Board notes that the Veteran has argued that the March 2010 private physician's opinion should be given more probative value since his opinion discussed the potential effect of the Veteran's physical exertion while on active duty on his preexisting eye condition.  However, for the reasons set out above, this private examiner did not provide probative medical evidence and therefore his opinion does not provide a basis upon which to grant service connection.  The Veteran also argued that the VHA examiner took into account his age, while his claim was based upon a worsening of his eye sight while he was on active duty when he was only 19 years old.  The Board noted that the VHA examiner did include a statement that the Veteran's vision loss over the next four decades was a result of age related changes superimposed on preexisting functional vision loss from previous retinal trauma, but that this statement did not affect his opinion regarding whether his eye condition was worsened beyond that natural progression of the condition while on active duty.  Even though the VHA examiner included this statement in his opinion, it was irrelevant to the part of the opinion upon which the Board is basing its decision.

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  The Veteran is competent to provide lay evidence with regard to difficulties with his eyesight.

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's statements regarding the worsening of his vision during active duty are credible.  He has consistently reported that his sight became worse shortly after entering active duty, and his service treatment records reflect that he reported for treatment of right eye pain and decreased vision in his right eye within weeks of his induction.  Therefore, his reports are credible.

However, to the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, 'VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to' and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's right eye condition, beyond the natural progression of the illness, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that 'in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service.'  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Therefore, while the Veteran is competent to describe his eye symptoms, the Board accords his statements regarding the reason for the worsening of these symptoms little probative value as he is not competent to opine on such a complex medical question.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  Wagner.  In this case, the April 2011 VHA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, opined that his preexisting eye condition was not aggravated during his active duty beyond the natural progression of the condition.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  As such, the Board accords greater probative weight to the April 2011 VHA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the aggravation of his eye sight while on active duty are outweighed by the competent and probative VHA examiner's findings.  As such, the Board finds that service connection for residuals of a right eye retinal detachment with macular scarring, based on aggravation, is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of a right eye retinal detachment with macular scarring.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a right eye retinal detachment with macular scarring is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


